Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-197

IN RE NANCY T. LORD
                                                          2020 DDN 10
An Administratively Suspended
Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 430764

BEFORE: Glickman and Thompson, Associate Judges, and Washington, Senior
        Judge.

                                  ORDER
                             (FILED – July 30, 2020)

       On consideration of the certified order from the state of Nevada suspending
respondent from the practice of law in that jurisdiction for a period of six months
and one day by consent; this court’s February 28, 2020, order suspending respondent
pending resolution of this matter and directing her to show cause why the equivalent
reciprocal discipline of a six-month and one-day suspension with fitness should not
be imposed; no response having been filed; the statement of Disciplinary Counsel;
and it appearing respondent has not filed her D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Nancy T. Lord is hereby suspended from the practice of law
in the District of Columbia for a period of six months and one-day, with
reinstatement contingent on a showing of fitness. It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of suspension will not begin to run until such time as she files an affidavit
that fully complies with the requirements of D.C. Bar R. XI, § 14(g).


                                  PER CURIAM